Citation Nr: 0528633	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  01-08 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for ischemic heart disease 
(IHD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who had recognized active service 
from November 1941 to June 1942, and from February 1945 to 
February 1946.  He was a Prisoner of War (POW) of the 
Japanese from April 10, 1942 to June 27, 1942.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 2001 decision by the Manila Regional Office 
(RO), which confirmed and continued a previous denial of 
service connection for IHD.  In January 2002, the veteran 
testified before a Decision Review Officer at the RO; a 
transcript of that hearing is of record.  In January 2003, 
the case came before the Board.  The Board reopened the 
claim, and undertook development under authority then in 
effect.  In September 2003, the claim was remanded for the 
development, and to afford the RO initial review of the 
additional evidence received.  The Board has granted the 
veteran's motion to advance the case on the docket due to his 
age.

While the matter of entitlement to service connection for 
anxiety with depression was addressed by the RO in a 
statement of the case (SOC) in August 2001, he has not 
submitted a timely substantive appeal as to that issue.  
Therefore the Board does not have jurisdiction to consider 
it.  


FINDINGS OF FACT

The veteran was a POW of the Japanese for more than 30 days 
and has ischemic heart disease; it is reasonably shown that 
he had localized edema of the right foot while a POW.


CONCLUSION OF LAW

The veteran's ischemic heart disease may be presumed to have 
been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA applies in the instant case.  As the decision below 
constitutes a full grant of the benefit sought, there is no 
need to belabor the impact of the VCAA on this claim.  The 
veteran did receive appropriate VCAA notice via January 2001 
correspondence, a June 2001 statement of the case, in 
February 2004 correspondence, and in a February 2005 
supplemental statement of the case.  

II.  Factual Background

Service medical records (SMRs) are negative for findings or 
treatment for IHD during service.  A Report from General 
Headquarters Armed Forces of the Philippines noted that the 
veteran was a sick POW from April to June 1942 and was sick 
with malaria from June to December 1942.  In a February 1946 
Affidavit for Philippine Army Personnel, the veteran 
indicated that he had malaria.  Malaria was also noted on 
what appears to be a February 1946 separation record.

In a May 1959 statement, RT, a comrade of the veteran and 
also an apparent POW, indicated that he saw the veteran at 
Camp O'Donnell concentration camp either in the latter part 
of April or the early part of May in 1942 and observed that 
there was a wound on his left foot and by the time of their 
release, the right foot was swollen like that of a drowned 
person.   

A July 1987 medical certificate from Dr. PCB, indicated that 
the veteran was receiving treatment for the past year for 
such things as numbness of the legs.   

In December 1987, when reporting his former POW history, the 
veteran indicated that he had a vitamin deficiency, beriberi, 
chest pain, rapid heart beats, numbness of or weakness of the 
arms or legs, nausea, diarrhea, chills, aches or pains in the 
muscles and/or joints, and fever.  On December 1987 psycho 
social evaluation the veteran stated that while he was a POW 
he was afflicted with malaria, dysentery, and beriberi due to 
hunger, lack of medicine, and anxiety.  He described his body 
as skinny with a bloated stomach and indicated that he had 
swelling in his legs.  When he was released, he did not take 
any medication due to financial difficulty and used herbal 
medication instead.  On a December 1987 POW Protocol VA 
examination, the veteran alleged that he had malaria, 
dysentery, and beriberi while he was a POW.  The diagnoses 
included no residuals of malnutrition, malaria, dysentery, 
and beriberi.  In December 1987, an electrocardiogram (EKG) 
was reported as unusual; a chest x-ray did not show any 
cardiac abnormalities.    

In a statement received in May 2000, the veteran alleged that 
while inside Camp O'Donnell, he "experienced several 
localized edema like beri-beri with swollen legs and feet, 
malaria, malnutrition, dysentery and many others..."and that 
he is "now suffering severe ischemic heart disease which was 
a residual of [his] beriberi experienced while in captivity 
at Camp O'Donnell."  

A November 2000 medical certificate from Central Luzon 
Doctors' Hospital included a diagnosis of cardiac 
dysrhythmia.   

On February 2001 VA examination, the diagnoses included 
ateriosclerotic heart disease, negative inspiratory force, 
interventricular septal hypertrophy, and a regular rhythm.  

January 2003 diagnostic testing from Camiling District 
Hospital revealed IHD.

A March 2004 radiographic report included impressions of 
pulmonary tuberculosis (inactive) and atherosclerotic aorta.   

On January 2005 VA examination, the veteran had complaints of 
fatigability, sternal discomfort, and dizziness.  The 
examiner indicated that the May 1959 statement of the 
veteran's leg is consistent with the description of localized 
edema.  It was noted that the veteran's shrapnel wound was on 
the left leg, while the swelling was on the right.  A January 
2003 EKG showed segmental wall motion abnormalities, 
consistent with IHD.  The examiner noted that the current 
symptoms of sternal discomfort and easy fatigability can also 
point to IHD.  The diagnosis is IHD.

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases (to 
include beriberi heart disease) shall be service-connected if 
manifested to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied. 
38 U.S.C.A. §§ 1101, 1110, 1112(b), 1113, 38 C.F.R. 
§§ 3.1(y), 3.307(a)(5), 3.309(c).

The term "beriberi heart disease" under the presumptive 
provisions for POWs in 38 C.F.R. § 3.309 includes ischemic 
heart disease, if the former POW experienced localized edema 
during captivity.  38 C.F.R. § 3.309(c), Note following.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran was a POW for more than 30 days, and is entitled 
to consideration of his service connection claims under the 
presumptive provisions pertaining to former POWs.  It is also 
not in dispute that he has ischemic heart disease.  While 
medical records do not show he had localized edema as a POW, 
neither are there any medical records from the time when he 
was held by the Japanese.  He alleges he had localized edema 
as a POW.  Significantly, in May 1959 he submitted a lay 
statement by an apparent fellow POW stating that when they 
were both held by the Japanese, he observed that the veteran 
had swelling in his right foot that looked like that of a 
drowned person.  There is nothing in the record to suggest 
that these lay observations are not credible.  Swelling is a 
symptom subject to lay observation.  Furthermore, on January 
2005, VA examination, the examiner opined that such 
description of the veteran's leg is consistent with a 
description of localized edema

Applying the presumptive provisions afforded the veteran, the 
Board finds that it is reasonably shown that he has beriberi 
heart disease as defined by regulation, and that service 
connection for his ischemic heart disease is warranted.  

ORDER

Service connection for ischemic heart disease is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


